Case: 19-60185      Document: 00515221563         Page: 1    Date Filed: 12/03/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                              FILED
                                                                         December 3, 2019
                                    No. 19-60185
                                  Summary Calendar                         Lyle W. Cayce
                                                                                Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAMES EDWARD FRYE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 4:01-CR-8-2


Before HAYNES, GRAVES, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       A jury convicted James Edward Frye, federal prisoner # 98362-024, of,
inter alia, carjacking resulting in death. United States v. Frye, 489 F.3d 201,
205-14 (5th Cir. 2007). Frye now moves for leave to proceed in forma pauperis
(IFP) on appeal from the district court’s order denying his motion, ostensibly
brought under 18 U.S.C. § 3582(b), that sought relief from the life sentence
imposed on his carjacking conviction under either 18 U.S.C. § 3742 or Federal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60185    Document: 00515221563     Page: 2   Date Filed: 12/03/2019


                                 No. 19-60185

Rule of Criminal Procedure 35 on the basis that the sentencing court
committed plain error in calculating his guidelines sentencing range.         By
moving for leave to proceed IFP in this court, Frye is challenging the district
court’s ruling that the appeal is not taken in good faith. See Baugh v. Taylor,
117 F.3d 197 (5th Cir. 1997); United States v. Boutwell, 896 F.2d 884, 889-90
(5th Cir. 1990). In resolving Frye’s challenge, we confine our analysis of the
issue of good faith to asking “whether the appeal involves legal points arguable
on their merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215,
220 (5th Cir. 1983) (internal quotation marks and citations omitted).
      Frye fails to address the district court’s determination that neither Rule
35 nor § 3742 furnishes him with a path to relief from his life sentence and
that, as this court held earlier, his invocation of § 3742 is meaningless and
unauthorized. See United States v. Frye, 741 F. App’x 257, 258 (5th Cir. 2018);
United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994). An issue must be
briefed to be preserved. FED. R. APP. P. 28(a)(8). Frye does not satisfy this
requirement, as he does not state “the reasons he deserves . . . relief” from the
district court’s IFP ruling. Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993);
see Boutwell, 896 F.3d at 790. Because Frye has not shown that he will raise
a nonfrivolous issue on appeal, his motion to appeal IFP is DENIED, and the
appeal is DISMISSED. See Howard, 707 F.2d at 219-20; 5TH CIR. R. 42.2.
      This is the second appeal in which Frye urges meaningless, unauthorized
claims that he is entitled to modification of his carjacking sentence.
Consequently, Frye is WARNED that frivolous, repetitive, or otherwise
abusive filings will invite the imposition of sanctions, which may include
dismissal, monetary sanctions, and restrictions on his ability to file pleadings
in this court and any court subject to this court’s jurisdiction. See Coghlan v.
Starkey, 852 F.2d 806, 817 n.21 (5th Cir. 1988).



                                       2